DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2           The amendment submitted in the telephonic interview on May 9th  2022 has been entered. Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 stand amended with claims 2, 4, 7, 9, 11, 14, 16, 18 and 21 cancelled. Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 are pending.
Examiner’s Amendment
3            An examiner’s amendment to the claims is attached to the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an telephonic conversation from Weiguo Chen on May 9th  2022. 
Allowable Subject Matter
4.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “a data caching method, comprising: dividing data from a data resource into at least two data sets according to a resource type of the data resource and a preset rule; and separately caching each of the data sets and generating a key corresponding to each of the data sets for searching based on the keys, wherein each of the data sets has a different valid cache duration; receiving a first data request for one of the cached data sets; updating the  cached data set responsive to receiving the first data request through a database;  receiving a second data request for the cached data set;  responsive to receiving  the second data request; determining whether the  cached data set is being updated responsive to receiving the first data request; if the cached data set is determined not being updated, determining a remaining valid cache duration of the cached data set and determining whether the remaining valid cache duration is greater than a preset update threshold value ; and   when the remaining valid cache duration is determined to be less than or equal to the preset update threshold value, updating the cached data set through the database.” The closest prior art of record Bhanoo et al. (United States Patent Publication Number 20080046655), hereinafter referred to as Bhanoo teaches “a data caching method comprising: receiving a first data request sent by a first client; updating cache data responsive to receiving the first data request; after receiving the first data request, receiving a second data request sent by a second client; responsive to receiving the second data request sent by the second client; determining a remaining valid cache duration of the cache data; determining whether the remaining valid cache duration is greater than a preset update threshold value only when the cache data is not being updated; and when the remaining valid cache duration id determined to be less than or equal to the preset update threshold value, updating the cache data through a database.”
As such the combined features as recited in independent claim 1 and similarly stated in independent claim 8 and 15 are not specifically disclosed in the prior arts of record. An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 3,5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166